IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-73,098-07


                       EX PARTE EDWIN KENNER LYON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 31647CR/G IN THE 40TH DISTRICT COURT
                              FROM ELLIS COUNTY


       Per curiam.


                                            ORDER

       Applicant was convicted of indecency with a child by contact and sentenced to twenty years’

imprisonment. The Tenth Court of Appeals affirmed his conviction. Lyon v. State, No. 10-07-

00251-CR (Tex. App. — Waco May 21, 2008) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       We have previously dismissed five subsequent applications in this cause. See TEX . CODE

CRIM . PROC. art. 11.07, § 4. It is obvious from the record that Applicant continues to raise grounds

that were previously rejected on the merits or that should have been raised in previous applications.
                                                                                                  2

We hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex parte Jones, 97

S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should Applicant file

future habeas applications in this cause, we will not consider the merits of his applications unless

he shows that the factual or legal basis of his grounds was unavailable in a previously filed

application. This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: December 7, 2022
Do not publish